Title: To Benjamin Franklin from Abel James, 19 July 1770
From: James, Abel
To: Franklin, Benjamin


Dear Friend
London 19 July 1770
I take the Liberty to repeat my Request to thee that Thou wilt lay before James West Esqr. the Inclos’d Paper, hoping that, that worthy Gentleman will give Orders to the Executor of Peter Razor deceased to let me dispose of the Trunk of Cloaths as he desir’d me to do by the within mention’d Paper, which I got proved before I left Philada. The other Trunk referr’d to was never deliver’d to me, but this is in my Custody, and I can [torn] our Friend West that Peter Razor repeatedly requested [torn] his mind fulfill’d therein. Thy Attention hereto will [torn] Addition to the many Benevolent Actions of thy Life, [torn] him that is with perfect Esteem Thy Affectionate Friend
Abel James
